FILED
                            NOT FOR PUBLICATION                              NOV 23 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


GEORGE C. CHATMAN,                               No.    14-56794

              Plaintiff-Appellant,               D.C. No. 5:14-cv-01244-PA-MAN

 v.
                                                 MEMORANDUM*
UNITED STATES OF AMERICA; et al.,

              Defendants-Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                     Percy Anderson, District Judge, Presiding

                          Submitted November 16, 2016**

Before:      LEAVY, BERZON, and MURGUIA, Circuit Judges.

      George C. Chatman appeals pro se from the district court’s judgment

dismissing his action alleging that defendants violated his constitutional rights and

committed various torts against him by instructing him to file tax returns for the

years 2010, 2011, and 2012. We have jurisdiction under 28 U.S.C. § 1291. We

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
affirm.

      Chatman failed to address any of the district court’s grounds for dismissal,

and has therefore waived his appeal of the district court’s order. See Indep. Towers

of Wash. v. Washington, 350 F.3d 925, 929 (9th Cir. 2003) (“[W]e will not

consider any claims that were not actually argued in appellant’s opening brief.”);

Acosta-Huerta v. Estelle, 7 F.3d 139, 144 (9th Cir. 1993) (issues not supported by

argument in pro se appellant’s opening brief are waived).

      AFFIRMED.




                                          2                                   14-56794